Exhibit 10.1
TRW AUTOMOTIVE INC.
EXECUTIVE OFFICER
CASH INCENTIVE AWARD AGREEMENT
     This Cash Incentive Award Agreement (this “Agreement”), is entered into and
made effective as of                                         , 20___ (the “Grant
Date”), by and between TRW Automotive Inc., a Delaware corporation (the
“Company”), and                                          (the “Executive”). This
Award is granted by the Compensation Committee of the Company’s Board of
Directors (the “Committee”).
     Section 1. Definitions.
          (a) “Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, or any successor statute
thereto.
          (b) “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person or any other Person designated by the Committee in which any
Person has an interest.
          (c) “Award” shall mean the cash incentive award granted pursuant to
this Agreement and calculated pursuant to Section 2.
          (d) “Baseline Share Price” shall mean, for each tranche, the Fair
Market Value of a Share on the applicable date identified below:
Tranche A: Grant Date
Tranche B: first anniversary of the Grant Date
Tranche C: second anniversary of the Grant Date
provided that, if any such date the Shares do not trade (because the date is not
a business day or for any other reason), then the Fair Market Value on the
immediately preceding date on which the Shares trade shall be used.
          (e) “Cash Incentive Target” shall mean the initial value of the total
cash target for the three-year plan period, as set forth in Section 2.
          (f) “Cause” shall have the meaning given to such term in the Closing
Date Employment Agreement or, if not defined therein or if there is no such
agreement, “Cause” means (i) such Executive’s continued failure substantially to
perform such Executive’s duties (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 10 days following
written notice by the Company or any of its Subsidiaries or Affiliates to the
Executive of such failure, (ii) dishonesty in the performance of the Executive’s
duties, (iii) such Executive’s conviction of, or plea of nolo contendere to, a
crime constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude, (iv) such Executive’s
willful malfeasance or willful misconduct in connection with

 



--------------------------------------------------------------------------------



 



such Executive’s duties or any act or omission which is injurious to the
financial condition or business reputation of the Company or any of its
Subsidiaries or Affiliates or (v) such Executive’s breach of any
non-competition, non-solicitation or confidentiality provisions to which the
Executive is subject.
          (g) “Change in Control” shall mean (A) the sale or disposition, in one
or a series of related transactions, of all or substantially all of the assets
of Holdings or the Company to any “person” or “group” (as such terms are defined
in Sections 13(d)(3) and 14(d)(2) of the Act) other than Automotive Investors
L.L.C. (“AI”) or any of its Affiliates, (B) any person or group, other than
Holdings, AI or any of its Affiliates, is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Act), directly or indirectly, of more
than 50% of the total voting power of the voting stock of Holdings or the
Company, including by way of merger, consolidation or otherwise and AI or any of
its Affiliates do not control the Board of Directors of Holdings (the “Holdings
Board”) or the Board of Directors of the Company, (C) any “person” or “group”
(as defined above) other than Holdings, AI or its Affiliates acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition of such person or group) ownership of stock of Holdings or the
Company possessing 30 percent or more of the total voting power of the stock of
Holdings or the Company, as applicable, or (D) a majority of the members of the
Holdings Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Holdings Board, as it was constituted at the beginning of such 12-month period.
          (h) “Closing Date” shall mean February 28, 2003.
          (i) “Closing Date Employment Agreement” shall mean a written
employment agreement between the Company or any of its Subsidiaries and the
Executive which is or was entered into as of or after the Closing Date (as the
same may be amended, modified or supplemented in accordance with the terms
thereof).
          (j) “Code” shall mean the Internal Revenue Code of 1986, as amended,
or any successor thereto.
          (k) “Determination Date” shall mean the last day of the applicable
Determination Period.
          (l) “Determination Period” shall mean the ninety (90) calendar days
immediately following each of the first (for Tranche A), second (for Tranche B)
and third (for Tranche C) year anniversaries of the Grant Date, as applicable.
          (m) “Disability” shall have the meaning given such term in the Closing
Date Employment Agreement or, if not defined therein or if there shall be no
such agreement, “disability” of the Executive shall have the meaning ascribed to
such term in the long-term disability plan or policy maintained by the Company
or one or more members of the Company’s controlled group of corporations (as
defined in Section 1563 of the Code), as in effect from time to time.
          (n) “Fair Market Value” of a Share on a given date shall mean the
closing price of a Share as reported on the NYSE composite tape on such date,
or, if there is no such

2



--------------------------------------------------------------------------------



 



reported sale price of a Share on the NYSE composite tape on such date, then the
closing price of a Share as reported on the NYSE composite tape on the last
previous day on which sale price was reported on the NYSE composite tape. If at
any time the Shares are no longer listed or traded on the NYSE, the Fair Market
Value of a Share shall be determined by the Committee in its sole but reasonable
discretion from time to time.
          (o) “Good Reason” shall have the meaning given to such term in the
Closing Date Employment Agreement.
          (p) “Holdings” shall mean TRW Automotive Holdings Corp., a Delaware
corporation.
          (q) “NYSE” shall mean the New York Stock Exchange.
          (r) “Person” shall mean any individual, firm, corporation,
partnership, limited liability company, trust, incorporated or unincorporated
association, joint venture, joint stock company, governmental body or other
entity of any kind.
          (s) “Retirement” shall mean the Executive’s voluntary Termination of
Employment on or after the date that such Executive becomes Retirement Eligible.
          (t) “Retirement Eligible” shall mean satisfaction of the requirements
for early or normal retirement under a defined benefit pension plan maintained
by the Company or one or more members of the Company’s controlled group of
corporations (as defined by Section 1563 of the Code) and receipt of pension
benefits in accordance with such requirements as soon as administratively
practicable following the last date of active employment with the Company or its
controlled group of corporations.
          (u) “Share Price” shall mean the average Fair Market Value of a Share
during the Determination Period applicable to each tranche.
          (v) “Shares” shall mean shares of the common stock, par value $0.01
per share, of Holdings.
          (w) “Subsidiary” shall mean a subsidiary corporation, as defined in
Section 424(f) of the Code.
          (x) “Termination of Employment” shall mean a separation from service
from the Company and all of its controlled group members (as defined by
Section 1563 of the Code).
          (y) “Tranche Target Value” shall mean the initial value of each
tranche of the Award, as set forth in Section 2(a).
          (z) “Tranche Value Adjustment” shall mean the percentage by which the
Tranche Target Value is increased or decreased under Section 2(b), based on the
applicable Share Price pursuant to the formula attached hereto as Exhibit A.
     Section 2. Grant of Cash Incentive Award. The Company hereby grants to the
Executive an Award subject to the terms and conditions stated in this Agreement.
The amount

3



--------------------------------------------------------------------------------



 



of the Award shall be equal to the Target Value specified under Section 2(a) as
adjusted pursuant to Section 2(b).
          (a) Target Value. The Cash Incentive Target of the Award is
$                                        , which is subject to the terms and
conditions stated in this Agreement and which shall be divided into three
tranches and subject to adjustment as follows:
          (b) Adjustment to the Target Value. Each Tranche Target Value shall be
increased or decreased, as applicable, on the applicable Determination Date by
multiplying the Tranche Target Value for such tranche by the Tranche Value
Adjustment percentage on such date, as determined under Exhibit A with reference
to the calculated Share Price as of that date, to establish the adjusted value
of each such tranche (referred to respectively as Tranche A Adjusted Value,
Tranche B Adjusted Value, and Tranche C Adjusted Value), as follows:
               (i) Tranche A. On the applicable Determination Date,
$                                         (“Tranche A”), shall be multiplied by
the Tranche Value Adjustment percentage under Exhibit A, determined with
reference to the calculated Share Price during the applicable Determination
Period to establish the adjusted value of Tranche A (“Tranche A Adjusted
Value”).
               (ii) Tranche B. On the applicable Determination Date,
$                                         (“Tranche B”) shall be multiplied by
the Tranche Value Adjustment percentage under Exhibit A, determined with
reference to the calculated Share Price during the applicable Determination
Period to establish the adjusted value of Tranche B (“Tranche B Adjusted
Value”).
               (iii) Tranche C. On the applicable Determination Date,
$                                         (“Tranche C”) shall be multiplied by
the Tranche Value Adjustment percentage under Exhibit A, determined with
reference to the calculated Share Price during the applicable Determination
Period to establish the adjusted value of Tranche C (“Tranche C Adjusted
Value”).
Each of the adjusted values so determined shall be payable to the Executive in
accordance with Section 3, provided the vesting requirements under Section 4
have been satisfied at that time.
     Section 3. Payment of the Awards. Subject to the vesting requirements of
Section 4 and Section 5, if a particular tranche has a neutral or positive
adjusted value determined in accordance with Section 2(b), then such adjusted
value shall be payable to the Executive as soon as administratively practicable
within 30 days after the Determination Date. In no event, however, shall any
such payment, to the extent vested, be made later than March 15 of the calendar
year following the calendar year in which the tranche vests under Section 4 or
5.
     Section 4. Service-Vesting Requirement. Except as otherwise provided in
Section 5, on the applicable date indicated below, Executive shall become vested
and entitled to receive the adjusted value of each tranche as and when
determined under Section 2(b), provided the Executive remains continuously
employed with the Company or one of its Subsidiaries or Affiliates through the
date indicated:

4



--------------------------------------------------------------------------------



 



Tranche A: first anniversary of the Grant Date
Tranche B: second anniversary of the Grant Date
Tranche C: third anniversary of the Grant Date
Once this requirement has been satisfied the adjusted tranche value shall
thereafter be payable in accordance with Section 3.
     Section 5. Vesting Upon Certain Events.
          (a) Death. In the event of the Executive’s death prior to satisfying
the vesting requirements under Section 4, a pro rata portion of the Award,
determined as set forth below, is immediately vested and shall be paid to the
Executive’s designated beneficiary as soon as administratively practicable
following the date of death, but in no event later than 60 days thereafter (or,
if the date of death occurs within a Determination Period for a particular
tranche, 60 days after the applicable Determination Date). If no beneficiary has
been designated, payment will be made to the Executive’s surviving spouse or if
there is no surviving spouse, to the Executive’s estate. All other amounts
hereunder are immediately forfeited and shall not be payable. The pro rata
portion of the Award shall be determined as follows:
               (i) In the event of the Executive’s death prior to the first
anniversary of the Grant Date, the pro rata portion of the Award shall be equal
to Tranche A, without regard to any adjustment under Section 2(b)(i), multiplied
by a fraction, the numerator of which is the number of completed calendar months
from the Grant Date to the date of death and the denominator of which is 12.
               (ii) In the event of the Executive’s death after the first
anniversary of the Grant Date, but prior to the second anniversary of the Grant
Date, the pro rata portion of the Award shall be the sum of (1) and (2):

  (1)   Tranche A Adjusted Value, as determined by Section 2(b)(i), unless
previously paid; plus     (2)   Tranche B, without regard to any adjustment
under Section 2(b)(ii), multiplied by a fraction, the numerator of which is the
number of completed calendar months from the first anniversary of the Grant Date
to the date of death and the denominator of which is 12.

               (iii) In the event of the Executive’s death after the second
anniversary of the Grant Date, but prior to the third anniversary of the Grant
Date, the pro rata portion of the Award shall be the sum of (1), (2), and (3):

  (1)   Tranche B Adjusted Value, as determined by Section 2(b)(ii), unless
previously paid; plus     (2)   Tranche C, without regard to any adjustment
under Section 2(b)(iii), multiplied by a fraction, the numerator of which is the
number of completed calendar months from the second anniversary

5



--------------------------------------------------------------------------------



 



      of the Grant Date to the date of death and the denominator of which is 12.

          (b) Disability. In the event of the Executive’s Termination of
Employment due to Disability prior to satisfying the vesting requirements under
Section 4, a pro rata portion of the Award, determined as set forth below, is
immediately vested and shall be paid as soon as administratively practicable
following the date of Termination of Employment due to Disability, but in no
event later than 60 days thereafter (or, if the date of Disability occurs within
a Determination Period for a particular tranche, 60 days after the applicable
Determination Date). All other amounts hereunder are immediately forfeited and
shall not be payable. The pro rata portion of the Award shall be determined as
follows:
               (i) In the event of the Executive’s Termination of Employment due
to Disability prior to the first anniversary of the Grant Date, the pro rata
portion of the Award shall be equal to Tranche A, without regard to any
adjustment under Section 2(b)(i), multiplied by a fraction, the numerator of
which is the number of completed calendar months from the Grant Date to the date
of Termination of Employment due to Disability and the denominator of which is
12.
               (ii) In the event of the Executive’s Termination of Employment
due to Disability after the first anniversary of the Grant Date, but prior to
the second anniversary of the Grant Date, the pro rata portion of the Award
shall be the sum of (1) and (2):

  (1)   Tranche A Adjusted Value, as determined by Section 2(b)(i), unless
previously paid; plus     (2)   Tranche B, without regard to any adjustment
under Section 2(b)(ii), multiplied by a fraction, the numerator of which is the
number of completed calendar months from the first anniversary of the Grant Date
to the date of Termination of Employment due to Disability and the denominator
of which is 12.

               (iii) In the event of the Executive’s Termination of Employment
due to Disability after the second anniversary of the Grant Date, but prior to
the third anniversary of the Grant Date, the pro rata portion of the Award shall
be the sum of (1), (2), and (3):

  (1)   Tranche B Adjusted Value, as determined by Section 2(b)(ii), unless
previously paid; plus     (2)   Tranche C, without regard to any adjustment
under Section 2(b)(iii), multiplied by a fraction, the numerator of which is the
number of completed calendar months from the second anniversary of the Grant
Date to the date of Termination of Employment due to Disability and the
denominator of which is 12.

          (c) Involuntary Termination of Employment without Cause or Voluntary
Termination of Employment for Good Reason. In the event of the Executive’s
involuntary Termination of Employment without Cause or voluntary Termination of
Employment for Good

6



--------------------------------------------------------------------------------



 



Reason, prior to satisfying the vesting requirements under Section 4, a pro rata
portion of the Award, determined as set forth below, is immediately vested and
shall be paid as soon as administratively practicable following the date of such
Termination of Employment, but in no event later than 60 days thereafter (or, if
the date of such Termination of Employment occurs within a Determination Period
for a particular tranche, 60 days after the applicable Determination Date). All
other amounts hereunder are immediately forfeited and shall not be payable. The
pro rata portion of the Award shall be determined as follows:
               (i) In the event such Termination of Employment occurs prior to
the first anniversary of the Grant Date, the pro rata portion of the Award shall
be equal to Tranche A, without regard to any adjustment under Section 2(b)(i).
               (ii) In the event such Termination of Employment occurs after the
first anniversary of the Grant Date, but prior to the second anniversary of the
Grant Date, the pro rata portion of the Award shall be the sum of (1) and (2):

  (1)   Tranche A Adjusted Value, as determined by Section 2(b)(i), unless
previously paid; plus     (2)   Tranche B, without regard to any adjustment
under Section 2(b)(ii).

               (iii) In the event such Termination of Employment occurs after
the second anniversary of the Grant Date, but prior to the third anniversary of
the Grant Date, the pro rata portion of the Award shall be the sum of (1), (2),
and (3):

  (1)   Tranche B Adjusted Value, as determined by Section 2(b)(ii), unless
previously paid; plus     (2)   Tranche C, without regard to any adjustment
under Section 2(b)(iii).

          (d) Retirement. In the event of the Executive’s Retirement, prior to
satisfying the vesting requirements under Section 4, a pro rata portion of the
Award, determined as set forth below, is immediately vested and shall be paid as
soon as administratively practicable following the date of Retirement, but in no
event later than 60 days thereafter (or, if the date of Retirement occurs within
a Determination Period for a particular tranche, 60 days after the applicable
Determination Date). All other amounts hereunder are immediately forfeited and
shall not be payable. The pro rata portion of the Award shall be determined as
follows:
               (i) In the event of the Executive’s Retirement prior to the first
anniversary of the Grant Date, the pro rata portion of the Award shall be equal
to Tranche A, without regard to any adjustment under Section 2(b)(i), multiplied
by a fraction, the numerator of which is the number of completed calendar months
from the Grant Date to the date of Retirement and the denominator of which is
12.

7



--------------------------------------------------------------------------------



 



               (ii) In the event of the Executive’s Retirement after the first
anniversary of the Grant Date, but prior to the second anniversary of the Grant
Date, the pro rata portion of the Award shall be the sum of (1) and (2):

  (1)   Tranche A Adjusted Value, as determined by Section 2(b)(i), unless
previously paid; plus     (2)   Tranche B, without regard to any adjustment
under Section 2(b)(ii), multiplied by a fraction, the numerator of which is the
number of completed calendar months from the first anniversary of the Grant Date
to the date of Retirement and the denominator of which is 12.

               (iii) In the event of the Executive’s Retirement after the second
anniversary of the Grant Date, but prior to the third anniversary of the Grant
Date, the pro rata portion of the Award shall be the sum of (1), (2), and (3):

  (1)   Tranche B Adjusted Value, as determined by Section 2(b)(ii), unless
previously paid; plus     (2)   Tranche C, without regard to any adjustment
under Section 2(b)(iii), multiplied by a fraction, the numerator of which is the
number of completed calendar months from the second anniversary of the Grant
Date to the date of Retirement and the denominator of which is 12.

          (e) Change in Control. In the event of a Change in Control, prior to
the satisfaction of the vesting requirements of Section 4, the Award shall be
immediately 100 percent vested and shall be paid as soon as administratively
practicable following the date of the completion of the Change in Control, but
in no event later than 60 days thereafter (or, if the date of the Change in
Control occurs within a Determination Period for a particular tranche, 60 days
after the applicable Determination Date). The amount of the Award shall be
determined as follows:
               (i) In the event the Change in Control is completed prior to the
first anniversary of the Grant Date, the Award shall be the sum of (1), (2), and
(3):

  (1)   Tranche A, without regard to any adjustment under Section 2(b)(i), plus
    (2)   Tranche B, without regard to any adjustment under Section 2(b)(ii),
plus     (3)   Tranche C, without regard to any adjustment under
Section 2(b)(iii).

               (ii) In the event the Change in Control is completed after the
first anniversary of the Grant Date, but prior to the second anniversary of the
Grant Date, the Award shall be the sum of (1), (2), and (3):

8



--------------------------------------------------------------------------------



 



  (1)   Tranche A Adjusted Value, as determined by Section 2(b)(i), unless
previously paid; plus     (2)   Tranche B, without regard to any adjustment
under Section 2(b)(ii); plus     (3)   Tranche C, without regard to any
adjustment under Section 2(b)(iii).

               (iii) In the event the Change in Control is completed after the
second anniversary of the Grant Date, but prior to the third anniversary of the
Grant Date, the Award shall be the sum of (1), (2), and (3):

  (1)   Tranche B Adjusted Value, as determined by Section 2(b)(ii), unless
previously paid; plus     (2)   Tranche C, without regard to any adjustment
under Section 2(b)(iii).

          (f) Other Termination of Employment. In the event of the Executive’s
Termination of Employment for any reason other than an event specified above,
prior to satisfying the vesting requirements of Section 4 or 5, any unvested
tranche of the Award is immediately forfeited in its entirety and shall not be
payable.
          (g) Rules of Construction. In the event that more than one event
occurs under this Section 5, the first event to occur shall be controlling and
shall determine the timing and amount of the Award payable. If the adjusted
value of any tranche of the Award has been paid, the provisions of Section 5
shall not be construed as to require a second payment of such amounts. Under no
circumstances shall any provision of this Agreement be construed so as to
require payment to the Executive in excess of the Award amount calculated under
Section 2(b).
     Section 6. Miscellaneous.
          (a) Binding Agreement. This Agreement is binding on and enforceable by
and against the parties, their successors, legal representatives and assigns.
          (b) Entire Agreement. This Agreement constitutes the whole agreement
between the parties relating to the subject matter hereof and supersedes any
prior agreements or understandings related to such subject matter.
          (c) Amendment of this Agreement. This Agreement may not be amended,
modified, or supplemented except by a written instrument executed by each of the
parties hereto.
          (d) Restrictions on Transfer. The Award may not be sold, assigned,
transferred, encumbered, hypothecated or pledged in any manner (whether by
operation of law or otherwise) other than by will or applicable laws of decent
and distribution.
          (e) No Right to Continued Employment. The Executive’s right, if any,
to continue to serve the Company or its Subsidiaries or Affiliates as an
employee or otherwise will

9



--------------------------------------------------------------------------------



 



not be enlarged or otherwise affected by this Agreement. This Agreement does not
restrict the right of the Company or its Subsidiaries or Affiliates to terminate
the Executive’s employment at any time.
          (f) Changes in Capitalization. In the event of any change in the
outstanding Shares by reason of any stock split, stock dividend, split-up,
split-off, spin-off, recapitalization, merger, consolidation, rights offering,
reorganization, combination, subdivision or exchange of shares, or any
distribution to stockholders other than a normal cash dividend, the Committee
shall make an appropriate adjustment to the Share Price as may be determined in
the sole but reasonable discretion of the Committee, and such adjustments shall
be final, conclusive and binding for all purposes.
          (g) Severability. If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and
(ii) not affect any other provision of this Agreement or part thereof, each of
which shall remain in full force and effect. If the making of any payment or the
provision of any other benefit required under this Agreement shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under this
Agreement, and if the making of any payment in full or the provision of any
other benefit required under this Agreement in full would be unlawful or
otherwise invalid or unenforceable, then such unlawfulness, invalidity or
unenforceability shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable shall be made or provided under this Agreement.
          (h) Waiver. Any party’s failure to insist on compliance with or
enforcement of any provision of this Agreement shall not affect its validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement.
          (i) General Rules of Construction. The headings given to the Sections
of this Agreement are solely as a convenience to facilitate reference, and are
not intended to narrow, limit or affect the substance or interpretation of the
provisions contained herein. The reference to any statute, regulation or other
provision of law shall be construed to include any amendment thereto or refer to
any successor thereof.
          (j) Section 409A. To the extent required by law, this Agreement and
the grant of the Award hereunder are intended to comply with the requirements of
Section 409A of the Code and the Treasury Regulations promulgated and other
official guidance issued thereunder (collectively, “Section 409A”), and this
Agreement and the Award shall be administered and interpreted in a manner that
is consistent with such intention. Notwithstanding the terms of Sections 3 and
5, to the extent that payment to the Executive is required to be delayed by six
months pursuant to Section 409A, such payment shall be made as soon as
administratively practicable following the first day of the seventh month
following the Executive’s Termination of Employment, but in no event later than
90 days thereafter.

10



--------------------------------------------------------------------------------



 



          (k) Rabbi Trust. In the event of a delay in payment upon a Change in
Control beyond the date of completion of such Change in Control, amounts payable
under Section 5(e) shall be contributed by the Company to a grantor trust
established by the Company with an independent trustee immediately prior to the
completion of the Change in Control giving rise to Executive’s entitlement to
such amounts. The costs and fees associated with establishing and maintaining
such grantor trust shall be borne by the Company. The amounts held in trust
shall be invested in a stable value fund or other similar investment vehicle,
which seeks to preserve principal while earning interest income. The investment
vehicle shall be selected by an independent investment manager appointed by the
Company. The interest income realized shall be included in and paid to Executive
as and when Executive’s payment under this Section is made.
          (l) Governing Law. This Agreement, to the extent not otherwise
governed by the Code or the laws of the United States, shall be governed by the
laws of the State of New York, without reference to principles of conflict of
laws, and construed accordingly.
          (m) Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall be deemed one and the same instrument.

              TRW AUTOMOTIVE INC.
 
       
 
  By:    
 
       
 
  Name:
 
  Title:
 
            EXECUTIVE
 
             

11



--------------------------------------------------------------------------------



 



EXHIBIT A
No payout if Share Price is less than 70% of the applicable Baseline Share
Price.

      Share Price   Tranche Value Adjustment* Share Price at the applicable
Determination Date
less than 70% of the applicable Baseline Share
Price   0.0%       Share Price at the applicable Determination Date
equal to or greater than 70%, but not more than
130% of the applicable Baseline Share Price   100%       Share Price at the
applicable Determination Date
greater than 130% of the applicable Baseline
Share Price   130%

12